283 U.S. 807
51 S. Ct. 645
75 L. Ed. 1426
Ex parte MADDEN BROS., Inc., petitioner.
No. 24, original.
Supreme Court of the United States
May 25, 1931

Mr. E. W. MacPherran, of Duluth, Minn. (Messrs. H. A. Dancer, of Duluth, Minn., and Donald O. Wright and Alfred W. Bowen, both of Minneapolis, Minn., of counsel), for petitioner.
Messrs. Henry N. Benson, Atty. Gen., of Minnesota, and Charles E. Phillips, Deputy Atty. Gen., and John F. Bonner, Asst. Atty. Gen., for respondent.
PER CURIAM.


1
Upon consideration of the return of the Honorable Joseph W. Molyneaux to the rule (283 U.S. 794, 51 S. Ct. 484, 75 L. Ed. —), heretofore issued to him, to show cause why a writ of mandamus should not issue directing and commanding him to vacate, annul, and set aside the order and decree of August 9, 1930, dismissing the bill of complaint in the case of Madden Bros., Inc., v. The Railroad and Warehouse Commission of the State of Minnesota et al., and to call to his assistance two other judges and proceed in the said cause according to and in compliance with the provisions of section 266 of the Judicial Code (28 USCA § 380) in order to hear and determine the application for an interlocutory injunction in said cause;


2
It is now here ordered that the said rule be, and the same is hereby, made absolute.